Citation Nr: 1531835	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  13-25 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim for service connection for chronic obstructive pulmonary disease (COPD), and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim for service connection for peripheral artery disease (PAD), and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to December 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran appeared at a Travel Board hearing with the undersigned in April 2015.  A transcript is of record.

The Board has viewed all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System to ensure a total review of the evidence. 

The issue of whether new and material evidence has been received to reopen a claim for service connection for PAD, and, if so, whether service connection is warranted, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  By a November 2012 decision, the Board denied the Veteran's claim of entitlement to service connection for tinnitus and COPD.

2.  Evidence received since the Board's November 2012 decision neither relates to unestablished facts necessary to substantiate the claim as to the issues of entitlement to service connection for tinnitus or COPD, nor does it raise a reasonable possibility of substantiating the claim as to either issue.  

3.  Under the law having taken effect on June 9, 1998, legal entitlement to service connection for a disability secondary to tobacco use and nicotine dependence is precluded as a matter of law.    


CONCLUSIONS OF LAW

1.  The November 2012 Board decision, which denied service connection for tinnitus and COPD, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  New and material evidence has not been received since the November 2012 Board decision to reopen the claim for service connection for tinnitus or COPD.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.
New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Together, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 3.156(a).  The United States Court of Appeals for Veterans Claims interpreted the language of 38 U.S.C.A. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994), Justus v. Principi, 3 Vet. App. 510, 513 (1991).

In January 2013, the Veteran sought to reopen his previously denied claims for service connection for tinnitus, PAD, and COPD.  Additional evidence has been presented in conjunction with the claim to reopen, including VA treatment records, a disposition letter from the Social Security Administration (SSA), private treatment records, statements in support of the claim by the Veteran and his representative, and a Board hearing transcript.

The Board finds the evidence summarized above was not previously submitted before the Board's November 2012 decision.  This evidence is therefore "new," and the Board will turn to a discussion of whether this evidence is "material," meaning it relates to an unestablished fact necessary to substantiate the claim.

First, regarding tinnitus, the new evidence before the Board includes hearing testimony in which the Veteran claimed that his tinnitus began during service and continued since that time.  He clarified that while there has been previous confusion as to the nature of his tinnitus, he indeed experienced symptoms in both ears.  Again, for purposes of determining whether to reopen a claim, the credibility of the newly submitted evidence is to be presumed, unless it is inherently false or untrue.  Duran, 7 Vet. App. at 220 (1994), Justus, 3 Vet. App. at 513.  The remaining new medical evidence of record does not include any treatment or symptoms of tinnitus. 

Therefore, the aforementioned evidence is new, but it is not material to the issue of entitlement to service connection for tinnitus.  Whether the Veteran had bilateral tinnitus or only experienced tinnitus in one ear does not relate to an unestablished fact necessary to substantiate the claim, as the current presence of disability (tinnitus), regardless of its severity, has already been conceded.  Indeed, the new evidence is duplicative of the Veteran's assertions that were previously considered in the November 2012 Board decision, to include his assertion of experiencing tinnitus symptoms since service, and his assertion of acoustic trauma.  

Regarding the issue of COPD, the newly submitted medical evidence (private and VA) does not include any treatment for COPD or any respiratory symptomatology.  Indeed, the Veteran himself testified at the April 2015 Board hearing that he did not have COPD during service, and he could not identify any evidence of asbestos exposure.  Instead, the Veteran testified that he began experiencing breathing problems shortly after discharge, and he reasserted his belief that his current condition is related primarily to tear gas exposure.  

The only new assertion made by the Veteran during the hearing specific to COPD was that he began smoking during service and subsequently developed COPD.  

To this effect, on July 22, 1998, the President signed the "Internal Revenue Service Restructuring and Reform Act of 1998."  Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998) (codified at 38 U.S.C.A. § 1103 (West 2014)). 

This law prohibits service connection for death or disability resulting from an injury or disease attributable to the in-service use of tobacco products, as follows: Notwithstanding any other provision of law, a veteran's disability or death shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service for purposes of this title on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during the veteran's service.  See 38 U.S.C.A. § 1103(a) (2014); see also 38 C.F.R. § 3.300 (2014).  The law directly applies to claims filed after June 9, 1998.  Given that the Veteran's petition to reopen was filed in January 2013, the clear dictates of the law provide that the prohibition against service connection based on a history of smoking is wholly applicable. 

Therefore, the Board finds that the new evidence does not relate to the unestablished facts necessary to substantiate the claim, namely that the Veteran's COPD began during active service or was otherwise linked to active service, nor does it raise a reasonable possibility of substantiating the claim.  Indeed, the Veteran's lay statements describing his personal opinion of a link to active service were already considered in the previous determination.  

Relevant to the issues of tinnitus and COPD, as discussed, the SSA decision reflects that the Veteran was awarded benefits based on his PAD, sleep apnea, and hypertension.  There is no indication that SSA records would be relevant to the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for COPD or tinnitus.
 
Finally, the Board acknowledges the Veteran's testimony in which he referenced the storage of Agent Orange in Missouri, where he was stationed.  However, he did not allege he was actually exposed to Agent Orange, stating he "didn't know" it was stored there while serving between August 1976 and December 1976.  Moreover, the Veteran related such chemical exposure to his abdominal symptoms and burst appendix, not either COPD or tinnitus.  Further, COPD and tinnitus are not among the diseases listed in 38 C.F.R. § 3.309(e) to qualify for presumptive service connection on the basis of exposure to herbicides.  Therefore, such testimony is not material to the claim for either COPD or tinnitus as neither relates to unestablished facts necessary to substantiate the claim, nor does it raise a reasonable possibility of substantiating the claim.  


In sum, because the Veteran has not submitted new and material evidence, the application to reopen the claim as to the issues of entitlement to service connection for tinnitus and COPD is denied.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a February 2013 letter to the Veteran.  

With regard to claims to reopen finally disallowed claims, VAOPGCPREC 6-2014 concluded that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, which indicates that the directives of Kent v. Nicholson, 20 Vet. App. 1 (2006), are no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  Nonetheless, the pertinent letter satisfied Kent. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, private treatment records, statements in support of the claim by the Veteran and his representative, and an SSA letter.  

The Board notes that the Veteran submitted a favorable decision demonstrating receipt of disability benefits from SSA.  However, the letter indicates that the Veteran's award of benefits was based on his symptoms of PAD, sleep apnea, and hypertension.  Thus, SSA records need not be obtained in this instance with regard to the COPD or tinnitus issues because the Veteran's report does not indicate such benefits are relevant to the issues decided herein.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Additionally, the Veteran testified at a hearing before the Board in April 2015.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

New and material evidence has not been received to reopen service connection for tinnitus; the appeal is denied.

New and material evidence has not been received to reopen service connection for COPD; the appeal is denied. 


REMAND

The record does not include all of the information needed to decide the remaining question of whether new and material evidence has been submitted to reopen the Veteran's previously denied claim for PAD.

As reflected in correspondence submitted by the Veteran in January 2013, SSA found the claimant to be disabled and eligible for Social Security income payments.  The Veteran was found to have not engaged in substantially gainful activity since January 26, 2009.  Significantly, the SSA decision identifies the Veteran's impairments as including severe PAD and discusses his treatment for the condition.  

Pursuant to its duty to assist the Veteran, VA must attempt to obtain relevant records from other Federal departments or agencies, including SSA.  See 38 C.F.R. § 3.159(c)(2).  However, there is no indication that the AOJ tried to obtain the Veteran's SSA records.  As a result, the Veteran's PAD claim must be remanded, so that an attempt can be made to obtain potentially relevant SSA records.  Again, it is clear from the administrative decision that the other claimed disabilities - tinnitus and COPD - did not influence SSA's finding that the Veteran was disabled.  Hence, only the claim for whether new and material evidence has been receive to reopen the claim for service connection for PAD, which is mentioned in that agency's decision, must be remanded for this reason.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and obtain a complete copy of any and all adjudications and the records underlying any adjudication for disability benefits.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if records are not available.

2.  Then, readjudicate the issue of whether new and material evidence has been received to reopen a claim for service connection for PAD, and, if so, whether service connection is warranted, on the merits.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


